Title: From Thomas Jefferson to Robert R. Livingston, 30 April 1800
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Philadelphia Apr. 30. 1800.

Your favor of Feb. 28. never came to my hand till the 17th. inst. this must account for the greater portion of the delay which has attended the acknolegement of it. I thank you for the volume of your Agricultural transactions: and as I percieve you take a great interest in whatever relates to this first & most precious of all the arts, I have packed in a small box, a model of a mouldboard of a plough, of my invention, if that term may be used for a mere change of form. it is accompanied by a block, which will shew the form in which the block is to be got for making the mouldboard and the manner of making it. however as this would not explain it’s principles, alone, I accompany it by the late volume of our Philosophical transactions, in which there is a minute description of the principles & construction. the printer having (on his removal from the yellow fever) lost several of the plates belonging to this volume, & among them that relating to the Mouldboard, I have supplied this last by some sketches which may enable you to understand the description. I shall avail myself of the first person of my  acquaintance whom I shall know to be passing in the stage to New-York, to forward these to you. the printer will have the lost plates ready to replace shortly.
I had before heard of your discovery of the method of making paper from a vegetable, and from the specimen sent have no doubt of it’s great importance. for this article, the creature of art, & but latterly so comparatively, is now interwoven so much into the conveniencies & occupations of men, as to become one of the necessaries of civilized life.
We are here engaged in improving our constitution by construction, so as to make it what the majority thinks it should have been. the Senate recieved yesterday a bill from the Representatives incorporating a company for Roosevelt’s copper mines in Jersey. this is under the sweeping clause of the constitution, and supported by the following pedigree of necessities. Congress are authorised to defend the country: ships are necessary for that defence: copper is necessary for ships: mines are necessary to produce copper: companies are necessary to work mines: and ‘this is the house that Jack built.’
I shall be happy to recieve from you, at your leisure, the long letter which you promise. I have been long in the habit of valuing whatever comes from your pen: and my taste, which in 1775. was, like yours, in politics, is now passed over with yours to more tranquilizing studies. accept assurances of my respectful & affectionate esteem.

Th: Jefferson

